DETAILED ACTION
Acknowledgements
Claims 1-20 are currently under examination. 

Response to Arguments
Applicant’s arguments, see reply, filed October 10, 2022, with respect to the rejections of claims 1-20 under 35 U.S. C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Halse 2011 (U.S. Patent No. 8,025,024) further in view of Halse 2007 (U.S. Pub. No. 2007/0079671).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halse 2011 in view of Halse 2007.
Regarding Claim 1, Halse 2011 discloses a system for conducting a subterranean operation, the system comprising:
A doping device (Halse 2011: Figure 1), the doping device (Halse 2011: Figure 1) comprising:
A housing (Halse 2011: 6, 4);
A nozzle (Halse 2011: 30, 34) rotationally fixed to the housing (Halse 2011: 6, 4), the nozzle (Halse 2011: 30, 34) being directed radially toward a portion of a tubular (Halse 2011: 10, 20) when the portion of the tubular (Halse 2011: 10, 20) is positioned proximate the housing (Halse 2011: 6, 4). 
Halse 2011 does not disclose: 
A rig; or
The housing being rotationally fixed to the rig.
Halse 2007 discloses a housing (Halse 2007: 24) of a doping device being rotationally fixed to a rig (Halse 2007: 6).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the rig-to-housing relationship of Halse 2007 in the invention of Halse 2011 since Halse 2011 teaches that it is well known in the art to utilize a pipe doping apparatus on a power tong but leaves the reader to guess where the power tong would be employed, thus leading the reader to look elsewhere for a particular placement of a power tong made up in a way known by those of ordinary skill in the art. The invention of Halse 2007, describing an emplacement of a power tong suitable for cleaning and lubricating equipment (Halse 2007: Paragraph [0021]) like those taught by Halse 2011, would have been obvious to use in combination. 
Regarding Claim 2, Halse 2011 and Halse 2007 render obvious the system of claim 1, wherein the nozzle (Halse 2011: 30, 34) is configured to apply a dope to the portion of the tubular (Halse 2011: 10, 20), and wherein the nozzle (Halse 2011: 30, 34) deposits a layer of the dope on the portion of the tubular (Halse 2011: 10, 20) while the tubular (Halse 2011: 10, 20) is being rotated.
Regarding Claim 3, Halse 2011 and Halse 2007 render obvious the system of claim 2, wherein the layer has an average thickness measured over an area of the layer, with the area being at least 50% of a circumference of the portion of the tubular (Halse 2011: 10, 20) (100%).
Halse 2011 does not disclose the layer being disposed along an axial length of at least 10 mm of the portion of the tubular (Halse 2011: 10, 20), wherein thickness variations of the layer within the area are less than 20% of the average thickness of the layer across the area, and wherein the average thickness of the layer across the area is less than 3 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the layer length, and average thickness limitations limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 4, Halse 2011 and Halse 2007 render obvious the system of claim 1, wherein the portion of the tubular (Halse 2011: 10, 20) comprises threads (Halse 2011: 8a, 8b) and at least one connection shoulder (Halse 2011: shoulder adjacent pin and box ends of 4 and 3 respectively) of a pin end or a box end of the tubular (Halse 2011: 10, 20).
Regarding Claim 5, Halse 2011 and Halse 2007 render obvious the system of claim 1, wherein the doping device (Halse 2011: Figure 1) is configured to be fixedly mounted to the rig at any orientation between and including 0 “zero” degrees and 180 degrees relative to a rig floor of the rig (Halse 2011: Figure 1). 
Regarding Claim 6, Halse 2011 and Halse 2007 render obvious the system of claim 1, wherein the doping device (Halse 2011: Figure 1) is configured to apply a fluid to the portion of the tubular (Halse 2011: 10, 20), but does not disclose wherein a size of the tubular (Halse 2011: 10, 20) is in a range from 2-3/8” to 20” diameter tubing.
It would have been an obvious matter of design choice to alter the size of the tubular, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 7, Halse 2011 and Halse 2007 render obvious the system of claim 1, wherein a fluid is selectively applied to the nozzle (Halse 2011: 30, 34) via one or more actuators and the nozzle (Halse 2011: 30, 34) is configured to produce a spray pattern when the one or more actuators is actuated by a rig controller (Halse 2011: Paragraph [0029]), and wherein the spray pattern forms a plane that is substantially parallel to a central axis of the doping device (Halse 2011: Figure 1: nozzles 6 and 10 are oriented vertically to one another)
Regarding Claim 8, Halse 2011 and Halse 2007 render obvious the system of claim 7, wherein the fluid is selected from a group consisting of 1) water that cleans old dope, debris, or other contaminants from the portion of the tubular (Halse 2011: 10, 20), 2) air that dries the portion of the tubular (Halse 2011: 10, 20), or 3) a mixture of air and new dope that deposits the new dope onto the portion of the tubular (Halse 2011: 10, 20) (Halse 2011: Paragraphs [0023], [0027]).
Regarding Claim 9, Halse 2011 and Halse 2007 render obvious the system of claim 7, wherein the fluid is a mixture of air and dope (Halse 2011: Paragraphs [0023], [0027]), and wherein the rig controller (Halse 2011: Paragraph [0029]) control at least one of a rotational speed of the tubular (Halse 2011: 10, 20), a pressure applied to the fluid, or a duration of application of the dope to control a thickness of the dope applied to the portion of the tubular (Halse 2011: 10, 20) from the nozzle (Halse 2011: 30, 34)(Halse 2011: Paragraph [0029]) 
Regarding Claim 10, Halse 2011 and Halse 2007 render obvious the system of claim 9, and discloses that air and lubricant may be applied together (Halse 2011: Paragraphs [0023], [0027]) wherein the dope under pressure is impinged by air under pressure to produce the mixture and to enhance atomization of the dope that exists the nozzle (Halse 2011: 30, 34) as a mist to form the spray pattern (Halse 2011: Figure 2: Compressed air source ).
Regarding Claim 11, Halse 2011 and Halse 2007 render obvious the system of claim 1, further comprising a pipe handler (Halse 2011: 2a, 2b), wherein the pipe handler (Halse 2011: 2a, 2b) is configured to position the portion of the tubular (Halse 2011: 10, 20) within the housing (Halse 2011: 6, 4), wherein the nozzle (Halse 2011: 30, 34) is directed radially inward toward the portion of the tubular (Halse 2011: 10, 20) and a central axis of the doping device (Halse 2011: Figure 1), and wherein the portion of the tubular (Halse 2011: 10, 20) comprises threads (Halse 2011: 8a, 8b) and at least one connection shoulder (Halse 2011: shoulder adjacent pin and box ends of 4 and 3 respectively) on a pin end of the tubular (Halse 2011: 10, 20).
Regarding Claim 12, Halse 2011 and Halse 2007 render obvious the system of claim 1, further comprising a pipe handler (Halse 2011: 2a, 2b), wherein the pipe handler (Halse 2011: 2a, 2b) is configured to position the portion of the tubular (Halse 2011: 10, 20) proximate a bottom cover plate (Halse 2007: 102) of the housing (Halse 2011: 6, 4), the bottom cover plate (Halse 2007: 102) being perpendicular to a central axis of the doping device (Halse 2011: Figure 1), and the nozzle (Halse 2011: 30, 34) being mounted to the bottom cover plate (Halse 2007: 102), wherein the nozzle (Halse 2011: 30, 34) is directed radially outward from the central axis of the doping device (Halse 2011: Figure 1) and axially away from the bottom cover plate (Halse 2007: 102) toward the portion of the tubular (Halse 2011: 10, 20), and wherein the portion of the tubular (Halse 2011: 10, 20) comprises internal threads (Halse 2011: 8a, 8b) and at least one internal connection shoulder (Halse 2011: shoulder adjacent pin and box ends of 4 and 3 respectively) in a box end of the tubular (Halse 2011: 10, 20). 
Regarding Claim 13, Halse 2011 discloses a method for conducting a subterranean operation, the method comprising: 
Mounting a doping device (Halse 2011: Figure 1) with a plurality of nozzles (Halse 2011: 19a, 20a, 23) to a rig;
Rotating, via a pipe handler (Halse 2011: 2a, 2b), a tubular (Halse 2011: 10, 20) relative to the plurality of nozzles (Halse 2011: 19a, 20a, 23); and
Spraying a fluid, via at least one of the plurality of nozzles (Halse 2011: 19a, 20a, 23), on an end portion of the tubular (Halse 2011: 10, 20) while the tubular (Halse 2011: 10, 20) is rotating. 
Halse 2011 does not disclose the plurality of nozzles being rotationally fixed to the rig.
Halse 2007 discloses a plurality of nozzles being rotationally fixed to the rig.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the rig to housing relationship of Halse 2007 in the invention of Halse 2011 since Halse 2011 teaches that it is well known in the art to utilize a pipe doping apparatus on a rig but leaves the reader to guess what the specific technique would be used to install said doping apparatus on the rig, thus leading the reader to look elsewhere for a particular arrangement of attaching a pipe doping apparatus made up in a way known by those of ordinary skill in the art. The invention of Halse 2007, describing a technique such as those suggested by Halse 2011, would have been obvious to use in combination. 
Regarding Claim 14, Halse 2011 and Halse 2007 render obvious the method of claim 13, further comprising selectively enabling one of the plurality of nozzles (Halse 2011: 19a, 20a, 23), via a rig controller (Halse 2011: Paragraph [0029]), to spray the fluid on the end portion of the tubular (Halse 2011: 10, 20), wherein the end portion of the tubular (Halse 2011: 10, 20) comprises threads (Halse 2011: 8a, 8b) and at least one connection shoulder (Halse 2011: shoulder adjacent pin and box ends of 4 and 3 respectively), and wherein the spray forms a spray pattern that is substantially parallel to a central axis of the doping device (Halse 2011: Figure 1), and wherein the spray pattern impinges the end portion of the tubular (Halse 2011: 10, 20) as the tubular (Halse 2011: 10, 20) is rotated.
Regarding Claim 15, Halse 2011 and Halse 2007 render obvious the method of claim 13, further comprising: 
Forming a layer of dope on the end portion of the tubular (Halse 2011: 10, 20); and 
Adjusting a thickness of the layer of dope by adjusting, via a rig controller (Halse 2011: Paragraph [0029]), any one of a rotational speed of the tubular (Halse 2011: 10, 20), a pressure applied to the fluid, or a duration of application of the tope to the end portion of the tubular (Halse 2011: 10, 20).
Regarding Claim 16, Halse 2011 and Halse 2007 render obvious the method of claim 13, wherein the fluid is an air/dope mixture, and wherein the spraying further comprises forming a layer of dope on the end portion of the tubular (Halse 2011: 10, 20), but do not disclose the layer of dope having an average thickness over an area of the layer of dope, with the area being at least 50% of a circumference of the end portion and along an axial length of at least 10mm of the end portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the layer length, and average thickness limitations limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 17, Halse 2011 and Halse 2007 render obvious the method of claim 13, further comprising: 
Spraying water (Halse 2007: Paragraph [0014]) on the end portion to clean old dope, debris, and other contaminants from threads (Halse 2011: 8a, 8b) and connection shoulders (Halse 2011: Paragraph [0004]) of the end portion of the tubular (Halse 2011: 10, 20);
Spraying air (Halse 2007: Paragraph [0014]) on the end portion to dry the threads (Halse 2011: 8a, 8b) and connection shoulders (Halse 2011: Paragraph [0004]) of the end portion of the tubular (Halse 2011: 10, 20); and
Spraying a mixture of air and dope (Halse 2007: Paragraph [0014]) on the end portion to deposit a layer of dope on the threads (Halse 2011: 8a, 8b) and connection shoulders (Halse 2011: Paragraph [0004]) of the end portion of the tubular (Halse 2011: 10, 20)(air and dope both used, therefore a mixture, albeit not deployed simultaneously).
Regarding Claim 18, Halse 2011 and Halse 2007 render obvious the method of claim 13, wherein mounting the doping device (Halse 2011: Figure 1) comprises mounting the doping device (Halse 2011: Figure 1) to a rig at any orientation between and including 0 “zero” degrees and 180 degrees relative to a rig floor of the rig.
Regarding Claim 19, Halse 2011 and Halse 2007 render obvious the method of claim 18, wherein the pipe handler (Halse 2011: 2a, 2b) is configured to substantially align a center axis of the tubular (Halse 2011: 10, 20) with a center axis of the doping device (Halse 2011: Figure 1) regardless of the orientation of the doping device (Halse 2011: Figure 1).
Regarding Claim 20, Halse 2011 and Halse 2007 render obvious the method of claim 13, wherein spraying the fluid comprises:
Directing the at least one of the plurality of nozzles (Halse 2011: 19a, 20a, 23) radially inward toward a center axis of the toping device and spraying the fluid on threads (Halse 2011: 8a, 8b) and connection shoulders (Halse 2011: Paragraph [0004]) of a pin end of the tubular (Halse 2011: 10, 20); or
Directing the at least one of the plurality of nozzles (Halse 2011: 19a, 20a, 23) radially outward away form a center axis of the doping device (Halse 2011: Figure 1) and angled relative to the center axis, such that the at least one of the plurality of nozzles (Halse 2011: 19a, 20a, 23) sprays the fluid on threads (Halse 2011: 8a, 8b) and connection shoulder (Halse 2011: shoulder adjacent pin and box ends of 4 and 3 respectively) of a box end of the tubular (Halse 2011: 10, 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679